Citation Nr: 0805106	
Decision Date: 02/13/08    Archive Date: 02/20/08	

DOCKET NO.  05-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1955 to 
July 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Saint Louis, Missouri.  The case is now ready 
for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran's current bilateral hearing loss and tinnitus 
are not shown to be etiologically related to his military 
service.  



CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in June 2004, 
prior to the issuance of the rating decision now on appeal 
from September 2004.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advise he submit any relevant evidence in his 
possession.  The service medical records were collected for 
review, and the veteran was provided a VA audiometric 
examination with a review of the claims folder and a request 
for opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
Other than a private audiometric examination from 2003, the 
veteran submitted no medical or other objective evidence 
documenting hearing loss and/or tinnitus at any time during 
or for decades after service separation.  In July 2004, the 
veteran wrote that he did not have any additional medical 
evidence to submit.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection  may also be granted  for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds at the relevant frequencies of speech at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that thresholds above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss and tinnitus in May 2004, some 44 
years after he was separated from active military service.  
The service medical records contain no complaints, findings, 
diagnosis or treatment for hearing loss, chronic ear 
problems, or tinnitus at any time.  Consistent with testing 
performed during this time frame, the veteran's hearing was 
shown to be normal by both whispered and spoken voice at both 
enlistment in 1955 and separation in 1959.  The physical 
examination for separation noted that the ears were normal.  
This examination report contains no indication that the 
veteran complained of hearing loss or tinnitus.  Following 
service separation, there is a complete absence of any 
objective evidence demonstrating complaints or findings of 
hearing loss or tinnitus for well over 40 years.  

The veteran submitted the report of a private audiometric 
examination in August 2003 which appears to satisfy the 
requirements of 38 C.F.R. § 3.385.  However, this private 
examination contains no documentation of any complaint of 
tinnitus or ringing ears.  

The veteran was provided a VA audiometric examination in 
August 2004, and his claims folder was reviewed by the VA 
audiologist.  The report of examination states that the 
veteran reported that he had had hearing problems "for the 
past 20 years or more."  The report also states that the 
veteran's hearing loss "occurred gradually and 
progressively."  The veteran reported that during service in 
the U.S. Navy, he worked on the flight deck of an aircraft 
carrier in an extremely loud noise environment.  He denied 
occupational noise exposure following service separation.  
The report of examination also states that the veteran 
reported "that tinnitus began sometime after his discharge 
from the Armed Forces."  The examiner further noted that 
since the veteran reported hearing loss for 20 or more years, 
it appears that it may have been some 25 years after service 
separation that the veteran first noticed hearing difficulty.  
The examiner stated that because of the veteran's reports of 
hearing loss and tinnitus from long after service separation, 
it was unlikely that these problems existed at the time of 
the veteran's discharge.  The physician stated that it was 
impossible and essentially speculative to conclude that 
current hearing loss and tinnitus was attributable to 
incidents of service.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claims for service connection 
for hearing loss and tinnitus.  The Board acknowledges that 
the veteran served on the flight deck of an aircraft carrier 
and that this certainly exposed him to a loud noise 
environment and a degree of acoustic trauma.  Nonetheless, 
there is a complete absence of any objective evidence showing 
that the veteran had or complained of hearing loss or 
tinnitus until well over 40 years after he was separated from 
service.  

Although no audiometric testing was conducted at service 
separation, hearing tested by whispered and spoken voice was 
reported as normal for each ear at that time.  The veteran 
has written that he never sought treatment for hearing loss 
or tinnitus at any time following service separation, and 
although he argues that hearing loss and tinnitus first 
documented some four decades after service must be 
attributable to acoustic trauma during service, the veteran 
is not shown to have the requisite medical expertise to 
provide a competent clinical opinion in this regard.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
There is in this case a complete absence of objective 
evidence of chronicity of hearing loss or tinnitus symptoms 
during or for decades after service.  38 U.S.C.A. § 3.303.  
The only competent clinical opinion on file, as provided by 
the VA audiometric examination in August 2004, is against the 
veteran's claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


